           Case 3:16-cv-00580-AC                  Document 558              Filed 05/22/19   Page 1 of 3




Paul C. Southwick, OSB #095141
Email: paulsouthwick@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, Oregon 97201
Telephone:    (503) 778-5266
Facsimile:    (503) 276-5766
Michael Jaeger (pro hac vice)
Email: michael.jaeger@FaegreBD.com
FAEGRE BAKER DANIELS, LLP
11766 Wilshire Boulevard, Suite 750
Los Angeles, California 90025
Telephone:    (310) 500-2090
Facsimile:    (310) 500-2091
Attorneys for Non-Party CliftonLarsonAllen Wealth Advisors, LLC




                                     UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON

                                                    AT PORTLAND

LAWRENCE P. CIUFFITELLI, for himself                                       Case No. 3:16-cv-00580-AC
and as Trustee of CIUFFITELLI
REVOCABLE TRUST; et al.,                                                   NON-PARTY
                                                                           CLIFTONLARSONALLEN
                                   Plaintiffs,                             WEALTH ADVISORS, LLC’S
                                                                           JOINDER IN PLAINTIFFS’
         v.                                                                MOTION FOR PROTECTIVE
                                                                           ORDER
DELOITTE & TOUCHE LLP;                                                     (DELOITTE SUBPOENAS)
EISNERAMPER LLP; SIDLEY AUSTIN LLP;                                        (DKT. NOS. 545, 546)
TONKON TORP LLP; TD AMERITRADE,
INC.; INTEGRITY BANK & TRUST;
and DUFF & PHELPS, LLC,                                                    Oral Argument Requested
                                   Defendants.




Page 1 – NON-PARTY CLIFTONLARSONALLEN WEALTH ADVISORS, LLC’S JOINDER
4812-6590-1975v.1 0113483-000001
                                                 DAVIS WRIGHT TREMAINE LLP
                                               1300 S.W. Fifth Avenue, Suite 2400
                                                  Portland, Oregon 97201-5610
                                            (503) 241-2300 main  (503) 778-5299 fax
           Case 3:16-cv-00580-AC        Document 558                Filed 05/22/19   Page 2 of 3




                                   LR 7-1 CERTIFICATION


         Counsel for Non-Party CliftonLarsonAllen Wealth Advisors, LLC (“CLAWA”)

conferred with counsel for Deloitte & Touche LLP (“Deloitte”) by telephone on May 21, 2019

regarding the basis for the Plaintiffs’ motion and CLAWA’s joinder, but the parties were unable

to resolve their dispute.


                                               JOINDER

         CLAWA hereby joins Plaintiffs’ Motion for Protective Order filed on May 5, 2019 to the

extent described below.

                                            DISCUSSION

         Deloitte issued a subpoena for documents to non-party CLAWA, pursuant to which

CLAWA produced over 6,100 pages of documents. Deloitte has nevertheless continued to

pursue non-party CLAWA’s compliance with the remainder of Deloitte’s overbroad, irrelevant,

and disproportionate requests, which are the subject of Deloitte’s pending motion to compel.

Dkt. 506.

         CLAWA supports the arguments and authorities set out in Plaintiffs’ Motion for

Protective Order to the extent that they seek to deny Deloitte the overbroad discovery requested

in Request Nos. 6 and 10-13 of Deloitte’s subpoena to CLAWA. Compliance with Deloitte’s




  Page 2 – NON-PARTY CLIFTONLARSONALLEN WEALTH ADVISORS, LLC’S JOINDER
4812-6590-1975v.1 0113483-000001
                                      DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue, Suite 2400
                                          Portland, Oregon 97201-5610
                                    (503) 241-2300 main  (503) 778-5299 fax
           Case 3:16-cv-00580-AC        Document 558                Filed 05/22/19   Page 3 of 3




subpoena would unduly burden CLAWA by subjecting it to wasteful third-party discovery

practices that do not advance the parties’ claims or defenses.

                                           CONCLUSION

         To the extent described above, CLAWA joins in the arguments presented in the

Plaintiffs’ Motion for Protective Order. CLAWA therefore respectfully requests that the Court

grant the Motion for Protective Order as to the above issues.

         Dated this 22nd day of May, 2019.


                                       DAVIS WRIGHT TREMAINE LLP


                                       By s/ Paul C. Southwick
                                         Paul C. Southwick, OSB #095141
                                         paulsouthwick@dwt.com
                                         Tel: 503-241-2300

                                            Michael Jaeger, Pro Hac Vice
                                            michael.jaeger@FaegreBD.com
                                            FAEGRE BAKER DANIELS LLP

                                            Attorneys for Non-Party CliftonLarsonAllen Wealth
                                            Advisors, LLC




  Page 3 – NON-PARTY CLIFTONLARSONALLEN WEALTH ADVISORS, LLC’S JOINDER
4812-6590-1975v.1 0113483-000001
                                      DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue, Suite 2400
                                          Portland, Oregon 97201-5610
                                    (503) 241-2300 main  (503) 778-5299 fax
